IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40110

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 630
                                                 )
        Plaintiff-Respondent,                    )     Filed: August 20, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHAEL EDWARD MATHEWSON,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Third Judicial District, State of Idaho,
        Canyon County. Hon. Susan E. Wiebe, District Judge.

        Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

        Nevin, Benjamin, McKay & Bartlett LLP; Deborah Whipple, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge


PER CURIAM

        Michael Edward Mathewson pled guilty to possession of methamphetamine. Idaho Code
§ 37-2732(c)(1). The district court sentenced Mathewson to a unified term of seven years with
three years determinate, and retained jurisdiction. Following the period of retained jurisdiction,
the district court suspended Mathewson’s sentence and placed him on supervised probation for
three years. Mathewson later admitted to violating his probation and the district court revoked
his probation, ordered the underlying sentence executed, and retained jurisdiction for a second
time.   Following the second period of retained jurisdiction, the district court relinquished
jurisdiction. Mathewson filed an Idaho Criminal Rule 35 motion, which the district court denied.
Mathewson appeals asserting that the district court erred by denying his Rule 35 motion.



                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Mathewson’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Mathewson’s Rule 35 motion is affirmed.




                                              2